Citation Nr: 1139790	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.  In October 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In March 2011, the Board remanded the claim for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his in-service acoustic trauma or to any other aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection for some disorders, including tinnitus, will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

For injuries alleged to have been incurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); 38 C.F.R. § 3.304(d) (2011).  That provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence. Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran, in written statements and testimony before the Board, contends that he developed tinnitus as a result of noise exposure incurred during his period of combat service in Vietnam.  While a lay person, the Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board considers it significant that his service personnel records confirm that he served in Vietnam from March 1971 to September 1971 and received the Combat Infantry Badge.  Accordingly, the Board concedes that he is a combat Veteran and therefore assumes that he sustained acoustic trauma in the line of duty.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  That supports his contention of the incurrence of noise exposure in service.  However, in order to establish service connection, there still must be evidence of a current disability and a demonstrable nexus between that disability and the in-service trauma.

The Veteran's service medical records are negative for any complaints or clinical findings of ringing in the ears or related hearing problems.  Significantly, he now maintains that he requested medical treatment for such problems in service, but was denied proper care.  Nevertheless, he acknowledges that, following his discharge for the military, he did not seek treatment related to hearing loss or tinnitus for several decades.  

The Veteran's post-service medical records contain no reports or objective findings of tinnitus-related symptoms prior to his application for VA compensation.  In support of that claim, the Veteran was afforded an initial VA audiological examination in March 2008.  At that time, he described an in-service history of prolonged exposure to noise from rifles, machine guns, exploding grenades, Claymore mines, and heavy artillery weapons.  He denied any significant post-service acoustic trauma.  In terms of his current tinnitus symptoms, the Veteran reported that he experienced a constant, "engine-type rumbling" sound in both ears and a ringing noise "like a TV test pattern tone."  The Veteran acknowledged that those symptoms had only developed in the past 10 years, but had progressively worsened over time.

Audiological testing revealed slight hearing loss that was not considered disabling for VA purposes.  38 C.F.R. § 3.385 (2011).  Nevertheless, based on the Veteran's reported symptoms, the March 2008 VA examiner determined that a diagnosis of tinnitus was warranted.  That examiner then indicated that this disability was less likely than not related to the Veteran's combat service in Vietnam or any other aspect of his active duty.  However, that examiner did not provide a rationale for the opinion or indicate that it was based on a review of the Veteran's entire claims folder.  Consequently, the Board determined that the March 2008 examination was inadequate for rating purposes and issued a March 2011 remand requesting further evidentiary development.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).

Pursuant to that prior remand, the Veteran was afforded a follow-up VA examination in April 2011 in which he again reported a gradual onset of ringing in his ears.  The Veteran described his current tinnitus as intermittent, rather than manifested by the constant symptoms he had reported on his last VA examination.  Also, in contrast with that prior examination, clinical tests revealed evidence of disabling bilateral hearing loss, which the VA examiner determined to be of the same etiology as the Veteran's tinnitus.  However, like the previous examiner, the examiner did not relate the Veteran's tinnitus to his active service.  As a rationale for that opinion, the examiner noted that a review of VA medical records dating back to May 1997 and had not encountered any documented complaints of tinnitus prior to February 2009.  The examiner noted that, while the Veteran had sought routine treatment for allergic rhinitis at a VA otolaryngology clinic, he had not complained to the specialists there about tinnitus or other hearing problems.

Notwithstanding the review of the Veteran's post-May 1997 VA medical records, the VA examiner acknowledged that she did not have access to the Veterans' entire claims folder at the time of the examination.  However, she subsequently received a copy of that entire record, which formed the basis of the June 2011 addendum opinion.  In that opinion, the VA examiner reiterated the previous findings with respect to the etiology of the Veteran's tinnitus.  The examiner noted that she had reviewed the Veteran's complete VA medical records dating back to January 1973, shortly after he left the military.  At that time, the VA examiner added, the Veteran had undergone a VA ear evaluation, which had not yielded any subjective or objective evidence of hearing loss or tinnitus.  The examiner further noted the Veteran's prior admission that his tinnitus had only developed in 1999.  She then reasoned that such a late onset of symptoms, relative to the period of his in-service acoustic trauma, was inconsistent with noise-induced tinnitus.  Instead, the examiner found that such symptoms were likely the result of middle ear disease and Eustachian type dysfunction.  The examiner concluded that it was unlikely that any of the Veteran's current hearing disabilities were related to his military service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board recognizes that the March 2008 VA examiner's report, standing alone, is lacking in probative value as it was neither based on a review of the claims folder nor accompanied by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Nevertheless, those deficiencies were remedied by the April 2011 VA examination report and the June 2011 addendum opinion.  Those documents, which collectively comprise the most recent medical opinion evidence of record, presented a detailed rationale that was based on a review of the entire claims folder and corroborated the etiological findings of the prior VA examiner.  Moreover, the Board considers it significant that the most recent VA examination report and addendum opinion are consistent with the other competent evidence of record.  38 C.F.R. § 4.1 (2011).  Further, as the competent evidence of record does not otherwise indicate that the Veteran's tinnitus was caused or aggravated by any aspect of his active service, the Board finds that an additional VA examination is not required with respect to his claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The Board also finds that the competent and credible evidence does not support a finding in favor of service connection for the Veteran's tinnitus.  On the contrary, the preponderance of the evidence weighs against such a finding as both the March 2008 and April 2011 VA examiners have expressly determined that it was less likely than not that the Veteran's reported in-service acoustic trauma caused or contributed to his current hearing disabilities.  The deficiencies inherent in the March 2008 VA examiner's report were remedied by the subsequent VA examiner, whose opinion carries great probative weight.  Moreover, the Veteran has not presented any competent evidence linking his current tinnitus to his in-service acoustic trauma.

The Board recognizes that the Veteran now contends that his tinnitus symptoms have persisted on a chronic basis since his period of active service.  Nevertheless, the Board considers it significant that tinnitus was neither reported nor clinically shown in service and that the first post-service evidence of that disorder is dated in August 2007, when the Veteran filed his service connection claim.  Additionally, the Board observes that, at his March 2008 VA examination, the Veteran expressly denied any prior history of treatment for tinnitus.  Moreover, while he told the examiner at that time that his symptoms had first manifested in January 1999, that is still nearly three decades after he left service.  The Board acknowledges that, in his subsequent Travel Board hearing, the Veteran indicated that his tinnitus had had its onset in service.  Additionally, the Board is mindful of his current contentions that he attempted to seek treatment for tinnitus in service, but was denied proper care.  Nevertheless, the Board has reason to question the credibility of the Veteran's testimony in that regard as it is inconsistent with his prior statements.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has no discretion but to consider the long time gap between the Veteran's military discharge and his initial complaints of tinnitus as a factor against his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and his current tinnitus.  The April 2011 VA examiner's report and addendum opinion, which the Board considers highly probative and persuasive, expressly indicates that the Veteran's bilateral tinnitus is less likely than not related to any in-service acoustic trauma.  Accordingly, the Board finds that direct service connection for tinnitus is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that any organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's contentions that he has a long history of tinnitus that is etiologically related to his active service.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  Moreover, the Veteran is competent to give evidence about tinnitus and related symptoms that he has experienced.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, the credibility of the Veteran's current contention that his tinnitus first manifested in service is undermined by its inconsistency with his service and post-service medical records, which are negative for any reports of hearing problems during his period of active duty or for several decades thereafter.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board acknowledges that the Veteran is competent to testify as to the presence of current hearing problems and his lay statements and testimony in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that he relates his current symptoms to service, his assertions are not probative.  As a lay person, he is not generally considered competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board recognizes that tinnitus falls into a special category of disorders capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 374 (2002).  Nevertheless, the Board has reason to question the credibility of the Veteran's current assertions as to medical causation and etiology and the record contains highly probative medical opinion evidence contradicting those assertions.  Therefore, the Board finds that those assertions, standing alone, are insufficient establish a nexus between the Veteran's current tinnitus and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral tinnitus is related to his reported in-service acoustic trauma or to any other aspect of his military service.  Therefore, the Board concludes that tinnitus was not incurred in or aggravated by service.  As the preponderance of the evidence is therefore against the claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the appellant October 2007 and March 2011 letters, a May 2008 rating decision, and an August 2009 statement of the case, and a September 2010 supplemental statement of the case, which discussed the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Additionally, the Board finds that the Veteran demonstrated actual knowledge of the applicable notice requirements in his written statements and Board testimony in which he expressed disagreement with the specific reasons that the RO denied his claim.  Thereafter, his claim was readjudicated in an August 2011 supplemental statement of the case.  The Board observes that the Veteran's demonstration of actual knowledge of the required notice provisions followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  As such, the Board finds any deficiency in the notice to the Veteran regarding his claim constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He also has been afforded multiple VA examinations and the opportunity to testify at a Board hearing in support of his claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


